Exhibit 10.2 – Material Contracts
















EMPLOYMENT AGREEMENT







AGREEMENT MADE this 1st day of October 2013, between PISMO COAST VILLAGE, INC.,
a California corporation, having its principal place of business at 165 South
Dolliver, Pismo Beach, California, hereinafter referred to as "EMPLOYER" and Jay
N. Jamison, 17105 Oak Road, Atascadero, CA 93422, hereinafter referred to as
"EMPLOYEE.”




1.

TERM OF EMPLOYMENT:  The Employer hereby employs the Employee and the Employee
hereby accepts employment with the Employer for a period of five (5) years
beginning on the 1st day of October 2013, and ending on the 30th day of
September 2018, with a renewable option for an additional five year period,
unless earlier terminated as hereinafter provided.




2.

DUTIES OF EMPLOYEE:  The Employee is hereby hired as General Manager of PISMO
COAST VILLAGE, INC., located at 165 South Dolliver, Pismo Beach, California, and
at such other place or places as may be directed by the Employer. The Employee
will be responsible for the orderly daily operation of the business, properties
and staff of PISMO COAST VILLAGE, INC., and will report directly to the
President. In addition, he will implement proper methods of operation, i.e.,
policies, advertising, cost and cash flow control, money management, record
keeping and adherence to budget levels, as designated by the Board of Directors.
Notwithstanding the foregoing or any other provision of this Agreement, Employee
shall not, without the specific direction of the President, do or contract for
any of the following:




a.

Borrow any amount or sum of money on behalf of the Employer without
authorization from the Board of Directors.




b.

Make expenditures or purchase capital equipment in excess of the amount budgeted
by the Board of Directors.




c.

Sell any single capital asset of the Employer having a market value in excess of
One Thousand Dollars ($1000) or a total of capital assets during a fiscal year
having a market value in excess of Ten Thousand Dollars ($10,000).




d.

Hire any employee for a term in excess of one (1) year, or offer any written
employment contracts except as approved by the Board of Directors. The duties of
the Employee may be changed from time to time by mutual consent of the Employer
and the Employee without resulting in recision of this Agreement.




e.

File any legal claim on behalf of the Corporation without approval of the Board
of Directors.




3.

COMPENSATION OF EMPLOYEE:  As compensation for services rendered under this
Agreement, the Employee shall be entitled to receive from the Employer a salary
of One Hundred Fifty-Two-Thousand Dollars ($152,000) per year payable in equal
semimonthly installments of Six Thousand Three Hundred Thirty-Three Dollars and
Thirty-Three Cents ($6,333.33). An incentive bonus shall be paid at the
direction and convenience of the Board of Directors based on year end fiscal
performance each year. The Executive Committee shall meet at least thirty (30)
days prior to that time with the Employee to determine how well he has met his
goals for each contract fiscal year.





1






--------------------------------------------------------------------------------



 



4.

MEDICAL/DISABILITY INSURANCE:  The Employer agrees to include the Employee and
Employee’s spouse, in the hospital, surgical, medical and any other plan which
has been adopted by the Employer, or may hereinafter be modified or adopted by
the Board of Directors. Employer contributions to any other plan, adopted by the
Board of Directors, may be established from time to time.




5.

BUSINESS EXPENSES:  Employer shall reimburse Employee for approved business
expenses incurred by the Employee for promoting the business of the Employer,
including expenditures for entertainment and travel for which he is to be
reimbursed by the Employer with a limit of $500 per month. The Employee agrees
that he will furnish to the Employer adequate records and other documentary
evidence including those required by all federal and state statutes and
regulations issued by the appropriate taxing authorities. All such expenses must
be approved by the President or V. P. - Finance/Chief Financial Officer of the
Corporation.




6.

EDUCATION EXPENSES:  The Employer agrees to cover the costs for the General
Manager to continue his education to benefit the Corporation.




7.

VACATION TIME:  The Employee shall be entitled during each year of his
employment, pursuant to this Agreement, to an annual vacation leave of three (3)
weeks at full salary.  No more than two (2) weeks may be taken consecutively and
no more than one (1) week may be taken during summer prime time. (In compliance
with company policy, no more than a total of six (6) weeks may be accrued.)




8.

TERMINATION:  Employment pursuant to this Agreement shall terminate immediately
on the occurrence of any of the following events:




a.

The occurrence of circumstances that makes it impossible or makes it impractical
for the business of the Employer to be continued.




b.

The breach of duty by the Employee in the course of his employment, unless
waived by the Employer.




c.

The neglect by the Employee in the course of his employment duties, unless
waived by the Employer.




d.

The incapacity of the Employee to perform his duties, unless waived by the
Employer.




e.

The death of the Employee.




Unless terminated for one or more of the above causes, Employee shall be
entitled to the full compensation as agreed under terms of this Agreement of
twelve (12) months.  Otherwise, the Employee shall be entitled to the
compensation earned prior to the date of actual termination computed pro rata up
to and including the termination date.




9.

NOTICES:  Any notices to be given hereunder by either party to the other may be
effected in writing and delivered by certified mail or delivered in person.




10.

CONTAINMENT OF ENTIRE AGREEMENT HEREIN:  This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto and any
modification of this Agreement will be effective only if it is in writing,
signed and dated by the party to be charged.








2






--------------------------------------------------------------------------------



 

11.

PARTIAL INVALIDITY:  If any provision of the Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall continue in full force without being impaired or invalidated in
any way.




12.

INDEMNIFICATION:  PISMO COAST VILLAGE, INC., agrees to cause Employee to be
included as an assured on its liability insurance coverage in force and from
time to time Employee shall survey such policies and make recommended changes
herein.




EXECUTED at Pismo Beach, California on the day and year first above written.




Employee:

Employer

PISMO COAST VILLAGE, INC.

a California Corporation




/s/

JAY N. JAMISON

/s/

RONALD L NUNLIST

Jay N. Jamison

Ronald L. Nunlist, President











3


